Citation Nr: 0205032	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a fracture of the 
left distal radius, claimed as secondary to a service-
connected fracture of the left wrist.

2.  Entitlement to an increased (compensable) evaluation for 
a service-connected fracture of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1979. 


FINDING OF FACT

The evidence is at least in equipoise as to whether a left 
forearm injury with fractures in service intensified the 
severity of a 1992 left comminuted distal radius fracture. 


CONCLUSION OF LAW

The criteria for service connection for left comminuted 
distal radius fracture incurred in 1992, as aggravated by a 
service-connected radius fracture, are met.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his left forearm fracture in 
service caused or increased the severity of a left forearm 
fracture sustained post-discharge in April 1992.  A July 1992 
VA examination disclosed that the veteran fell in April 1992 
and sustained a comminuted fracture of the distal left 
radius.  In 1981, the veteran had been granted service 
connection for a healed fracture of the left radius, from a 
traumatic injury incurred in service (first left forearm 
fracture).  

At the time of VA examination conducted in June 1996, the 
veteran stated that he was seeking service connection because 
he thought that the first left forearm and left wrist injury 
caused the left wrist to be weaker than it should have been, 
increasing the severity of the 1992 left radius injury above 
what would have ordinarily been expected.  The VA examiner 
indicated that this theory was somewhat speculative.

By a statement dated in April 1998, C. T., M.D., provided an 
opinion that the veteran's previous injury "may well have 
played a role" in the severity of injury the veteran 
sustained in 1992, when a fall while running at ground level 
resulted in a significantly comminuted fracture of the distal 
radius.

By a statement dated in July 1998, the examiner who conducted 
a fee-basis VA examination provided a medical opinion that 
there was not substantial evidence to support the veteran's 
belief that the in-service injury to the left forearm 
contributed to the severity of a 1992 accident resulting in 
fractures of the left wrist.  

By a statement dated in July 1999, L. P., M.D., provided a 
opinion that the veteran's second accident was made more 
severe because of the first.  In particular, Dr. P.  opined 
that the loss of supination made it impossible for the 
veteran to fully protect himself at the time of the fall 
sustained in 1992.  Dr. P. specifically declared that there 
was reasonable doubt in the situation.  

The statutory provisions governing veterans' benefits 
authorize an award of service connection if it is shown that 
a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted if a disease or injury is 
secondary to or proximately caused by a service-connected 
disability.  38 C.F.R. § 3.310(a).

This appeal is unusual because it seems that the two 
fractures of the radius occurred in very close anatomical 
proximity which tends to support the contention that residual 
disability affecting that bone did indeed play a part in the 
second break.  At the least, this factor is not inconsistent 
with the argument advanced by and on behalf of the veteran.  
The veteran is only required to place the balance of the 
evidence in equipoise.  The veteran is not required to obtain 
evidence which is so strong or so persuasive as to establish 
his claim beyond a reasonable doubt.  Dr. T. has offered an 
opinion favorable to the veteran.  A VA examiner has offered 
an opinion unfavorable to the veteran.  Dr. P. indicates that 
the evidence is in equipoise.  When there is doubt as to the 
facts, but there is an approximate balance of positive and 
negative evidence regarding the merits of an issue, the 
benefit of the doubt as to each material fact must be 
resolved in favor of the veteran.  

Considering the three medical opinions of record as a whole, 
those medical opinions place the evidence on the question of 
whether the residuals of the left forearm injury in service 
increased the severity of the post-service injury in relative 
equipoise.  Because the veteran's evidence places the issue 
at least in equipoise, the Board should not require that the 
evidence be developed to establish the claim by a higher 
level of certainty.  


ORDER

Service connection for the residuals of a 1992 comminuted 
left distal radius fracture is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

